DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Naoko Koyano on 10/15/2021.
The application has been amended as follows: amend claims 1, 8 and 17 as follows and cancel claims 9-15.
1. (Currently Amended) A semiconductor device comprising: 
a semiconductor layer; 
a gate trench defined in the semiconductor layer; 
a first insulating film arranged on an inner surface of the gate trench; 
a gate electrode arranged in the gate trench on the first insulating film; 
a source layer, a body layer, and a drain layer arranged laterally to the gate trench; 
an embedded electrode arranged below the gate electrode in the gate trench; 
a field plate trench defined in the semiconductor layer in a manner spaced from the gate trench such that the source layer, the body layer, and the drain layer are exposed from an inner surface of the field plate trench, with the field plate trench and the gate trench arranged alternately along a front surface of the semiconductor layer in a cross sectional view; 
a second insulating film arranged on the inner surface of the field plate trench; 

an interlayer insulating film having a contact hole formed on the semiconductor layer; and 
a source contact electrically connected to the source layer and the upper field plate in the contact hole, the source contact having a base portion covering a side surface of the contact hole of the interlayer insulating film, and two branched portions that are integral with the base portion and branching downwardly from an upper surface of the upper field plate, and each branched portion having a round tapered shape in a cross sectional view, 
wherein the first insulating film includes, at least at a bottom of the gate trench, a first portion and a second portion on the first portion, 
the second portion of the first insulating film is separated from the inner surface of the gate trench by the first portion and has a film elaborateness lower than that of the first portion, 
the film elaborateness is determined based on a difference in rates of etching of the first portion and the second portion using hydrofluoric acid, 
the second portion has an etching rate to hydrofluoric acid higher than that of the first portion by having the film elaborateness lower than that of the first portion, 
the first insulating film includes a gate insulating film covering the gate electrode for insulation separation between the gate electrode and the embedded electrode and a line insulating film covering the embedded electrode, 
the first portion and the second portion of the first insulating film are provided in the line insulating film, 
the gate insulating film includes a first central portion and first end portions in the cross sectional view such that a height level of the gate insulating film gradually lowers from the first central portion to the first end portions, 

a lower end surface and an upper end surface of the embedded electrode and a lower end surface and an upper end surface of the lower field plate in the cross sectional view are positioned at the same level, respectively, a lower end surface of the gate electrode and a lower end surface of the upper field plate in the cross sectional view are positioned at the same level, 
an upper end surface of the upper field plate is positioned at a level lower than an upper end surface of the gate electrode in the cross sectional view, 
the upper field plate has a pair of side surfaces in the cross sectional view, and 
the pair of side surfaces of the upper field plate is covered with the two branched portions.
8. (Currently Amended) The semiconductor device according to Claim 21, wherein the first field insulator portion and the second field insulator portion of the second insulating film are provided in a portion of the second insulating film covering the lower field plate.
17. (Currently Amended) A semiconductor device comprising: 
a semiconductor layer; 
a gate trench defined in the semiconductor layer; 
a first insulating film arranged on an inner surface of the gate trench; 
a gate electrode arranged in the gate trench on the first insulating film; 
a source layer, a body layer, and a drain layer arranged laterally to the gate trench; 
an embedded electrode arranged below the gate electrode in the gate trench; 
a field plate trench defined in the semiconductor layer in a manner spaced from the gate trench such that the source layer, the body layer and the drain layer are exposed from an inner surface of the 
a second insulating film arranged on the inner surface of the field plate trench; 
a field plate arranged in the field plate trench on the second insulating film, the field plate including an upper field plate and a lower field plate insulated and separated vertically; 
an interlayer insulating film having a contact hole formed on the semiconductor layer; and 
a source contact electrically connected to the source layer and the upper field plate in the contact hole, the source contact having a base portion covering a side surface of the contact hole of the interlayer insulating film, and two branched portions that are integral with the base portion and branching downwardly from an upper surface of the upper field plate, and each branched portion having a round tapered shape in a cross sectional view, 
wherein the first insulating film includes, at least at a bottom of the gate trench, a first portion and a second portion on the first portion, deposited by a different process than the first portion and separated from the inner surface of the gate trench by the first portion, 
the first insulating film includes a gate insulating film covering the gate electrode for insulation separation between the gate electrode and the embedded electrode and a line insulating film covering the embedded electrode, 
the first portion and the second portion of the first insulating film are provided in the line insulating film, 
the gate insulating film includes a first central portion and first end portions in the cross sectional view such that a height level of the gate insulating film gradually lowers from the first central portion to the first end portions, 

a lower end surface and an upper end surface of the embedded electrode and a lower end surface and an upper end surface of the lower field plate in the cross sectional view are positioned at the same level, respectively, 
a lower end surface of the gate electrode and a lower end surface of the upper field plate in the cross sectional view are positioned at the same level, 
an upper end surface of the upper field plate is positioned at a level lower than an upper end surface of the gate electrode in the cross sectional view, 
the upper field plate has a pair of side surfaces in the cross sectional view, and 
the pair of side surfaces of the upper field plate is covered with the two branched portions.
Allowance
Claims 1, 3-6, 8 and 16-22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, singularly or in combination, at least a device comprising a semiconductor layer with a gate trench, a gate electrode comprising a lower and an upper electrode, a gate insulator layer in the gate trench between the gate electrode and the semiconductor layer, a field plate trench in the semiconductor layer spaced apart from the gate trench with an upper and a lower field plate in it, a second insulating layer between the field plates and the semiconductor layer, a source layer lateral to the gate trench, an interlayer insulating film with a contact hole formed on the semiconductor layer, and a source contact which is electrically connected to the source layer and the upper field plate in the contact hole, wherein the source contact comprises a base portion and two branched portion with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811